               Case 1:19-cv-02618 Document 1 Filed 08/29/19 Page 1 of 16



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


                                                            )
JOHN C. KLUGE for himself and;                              )
                                                            )
THE PUTATIVE CLASS,                                         )
                                                            )
                Plaintiff                                   )
                                                            )
v.                                                          )
                                                            )
UNITED STATES GOVERNMENT                                    ) Civil Action No. _______________
                                                            )
Service of Process c/o U.S. Attorney for the District       )
of Columbia 555 Fourth Street, NW, Washington               )
D.C. 20530                                                  )
                                                            )
Certified Copy to: U.S. Department of Justice,              )    CLASS ACTION AND
Attorney General                                            )    COMPLAINT FOR
950 Pennsylvania Avenue, NW                                 )    DECLARATORY RELIEF
Washington, DC 20530,                                       )
                                                            )
                Defendant.                                  )
                                                            )


                                      CLASS ACTION COMPLAINT

          Plaintiff John Kluge, on behalf of himself and a class of similarly situated persons,

hereby brings this class action against Defendant the United States of America (the

"Government") and alleges the following upon personal knowledge and upon information and

belief.


          This case is brought on behalf of Plaintiff and a Putative Class of U.S. military reserve

personnel who are also federal civilian employees who volunteered to serve the Nation in

wartime only to be unlawfully deprived of a differential pay benefit of employment found in 5
             Case 1:19-cv-02618 Document 1 Filed 08/29/19 Page 2 of 16



U.S.C. 5538 (hereinafter “Differential Pay Law”).1 Congress passed the Differential Pay Law,

and it was signed into law, ten years ago with effective date of 28 January 2009. Congress

intended with this Statute to provide the same employment benefits that a large number of

private sector, even state, local, and foreign, employers provide to activated reservists covering

the difference when their military pay and allowances is less than their civilian pay.


       In implementing the law, the Office of Personnel Management (hereinafter “OPM”)

made an unlawful, as well as an arbitrary, capricious, and possibly prejudicial, decision to deny

this benefit to civilian reservists courageous and selfless enough to volunteer for wartime duty

when the statute and the principles of statutory construction allow for no such distinction.

Worse, OPM officials actually decided the same year they implemented this law to not impose

the ‘volunteer vs. conscripted’ distinction when implementing the exact same language

concerning a Family and Medical Leave Act (FMLA) provision citing the exact same federal

statute that defines qualifying or covered active duty. See Exhibit A, OPM and Department of

Labor FMLA Fact Sheets. The same year Congress passed 5 U.S.C. 5538, it passed an

amendment to the FMLA citing to the exact same provision of federal law, 10 U.S.C. 101(a)(13),

for purposes of defining ‘covered active duty status.’ Somehow OPM senior officials came to

opposite conclusions that same year concerning that same statutory definition. In fact, the Merit

System Protection Board (MSPB) hearing Judge Benjamin Gutman cited this fact as a reason for

ruling against OPM on this very same underlying Differential Pay issue in a case that was

15 U.S.C. 5538 (Section 751 of the Omnibus Appropriations Act of 2009, “NONREDUCTION IN PAY WHILE
FEDERAL EMPLOYEE IS PERFORMING ACTIVE SERVICE IN THE UNIFORMED SERVICES OR
NATIONAL GUARD” (Public Law 111-8, March 11, 2009) as amended by section 745 of the Consolidated
Appropriations Act of 2010 (Public Law 111-117, December 16, 2009).




                                                 2
              Case 1:19-cv-02618 Document 1 Filed 08/29/19 Page 3 of 16



limited to one individual reserve member. See Exhibit B at Page 5.


         After a decade of various efforts to get OPM to right this blatant wrong, it is time for the

Court to issue a declaratory judgment to put an end to this unlawful denial of benefits. While

there is nothing in any rule of statutory construction or legislative history that in any way

justifies this arbitrary and capricious policy, it is, surprisingly, consistent with previous

prejudicial public statements by federal offices involved in its formulation. See Exhibit C, Wall

Street Journal article from 2002 quoting DoD Spokesperson opposing the Differential Pay Law

at page 3, as evidence of a decade of strong opposition and lobbying by Pentagon leaders to this

Reservist differential benefit.


        OPM policy and official guidance on what constitutes qualifying service under the

Differential Pay statute has been incorporated as binding on federal pay offices throughout the

Government.2


        The same DoD that had taken the extraordinary step of publicly opposing this very law

benefitting reservists prior to its passage were consulted, as statute required, in its interpretation

and implementation. After losing their decades-long lobbying campaign against the Reserves, it

appears senior leaders in DoD were influential in persuading OPM to capriciously withhold the

rightful differential pay benefit to a very large swath, the Putative Class, of federal employees

who left the ease and comforts of federal civilian jobs to volunteer for wartime duty as activated


2 5 U.S.C. 5538, et. seq. incorporates the Uniformed Services Employment and Reemployment Rights Act’s
(USERRA), 38 U.S.C. 4301 et. seq., broad and comprehensive scope of coverage for the Federal Government that
includes intelligence agencies and other often exempted entities.



                                                      3
               Case 1:19-cv-02618 Document 1 Filed 08/29/19 Page 4 of 16



reservists fighting (likely also dying and suffering debilitating injuries) in our nation’s

contingency operations over the past decade.


                                          NATURE OF THE CASE


         1.       This class action is brought on behalf of all current and former employees of the

federal Government who, at any time after January 28, 2009, were called or ordered to active

duty in support of a contingency operation under the authority of 10 U.S.C. 12301(d), meaning

they volunteered to fill a critical active duty manning shortfall, and were otherwise qualified for

the Differential Pay benefit, 5 U.S.C. 5538 et. al., but were denied by the Government because

they were volunteers.3


         2.       Pursuant to the Government’s unlawful application and implementation of the

Differential Pay Law, thousands, if not tens of thousands, of veterans were refused consideration

based on the arbitrary, capricious, possibly prejudicial, and certainly incorrect basis that they had

volunteered. The Putative Class were those federal civilian employees who, after 28 January

2009, served on active duty pursuant to 10 U.S.C. 12301(d) which allows DoD to activate a

reservist for a critical deployment position if the servicemember agrees to waive substantive

rights protecting individual reservists from being inappropriately singled out for wartime

deployment. For the most part, reservists are only activated as part of an entire unit

mobilization, not individually. There are rarely used authorities to allow for individual

involuntary mobilization, however, this is not the norm nor often utilized. As a result, DoD

3
 This differential pay benefit only applies in cases where military pay and allowances are less than the civilian base
pay.



                                                          4
               Case 1:19-cv-02618 Document 1 Filed 08/29/19 Page 5 of 16



heavily relies upon volunteering reservists to fill thousands of mobilization shortfalls during

wartime. See Exhibit C at page 3, pegging the number of federal civilian employees service in

the Reserves at any given time at 120,000. These statutory limitations serve to protect

individual reservists from being singularly targeted absent a very narrow and quantifiable set of

needs-based justifications. The military personnel in the Putative Class could have likely

avoided wartime service altogether had they not volunteered.4


         3.       Multiple adjudicative bodies and tribunals, when not constrained by OPM’s

policy and legal interpretation precedent, have agreed with Plaintiff in this matter and have

awarded relief limited to the individual plaintiffs in those few cases only. See Exhibit B. This

claim seeks to rectify this longstanding injustice to thousands of other servicemembers who have

been unlawfully deprived based on this clearly erroneous interpretation and application of law.5


         4.       Background: Legislative history demonstrates Congress wanted to provide a

differential pay benefit comparable to what Fortune 500, even many foreign employers, and

smaller American firms has been providing for years to reservists activated during wartime. See

Exhibit D. Most telling in that comparison is that there is no evidence that any private employer



4It is worth noting for context that these volunteers almost always did not know a single person with whom they
would go to war until the first day of their mobilization.
5
  Interestingly, the only one publicly available contrarian view on this issue was penned by the current General
Counsel of OPM, while he sat as a Board Member on the MSPB, in a split decision resulting in the confirmation of
the ruling found at Exhibit B since a majority of the MSPB would have been required to overturn it. A legitimate
question arises whether a conflict of interest is presented should that former MSPB Board Member participate in this
litigation for the Government as it so directly relates to, and professionally reflects upon, his published decision
while at that independent body. The appearance of a conflict is certainly at play raising the issue of whether recusal
is appropriate. This may be the subject of a motion at a later time should a voluntary recusal not be forthcoming.



                                                          5
                    Case 1:19-cv-02618 Document 1 Filed 08/29/19 Page 6 of 16



even hints at making any distinction for providing a differential pay benefit based on whether or

not the civilian employee reservist volunteered for active wartime duty. In fact, it is a fair and

likely persuasive argument that any such distinction could almost certainly be a violation of the

Uniformed Services Employment and Reemployment Rights Act (hereinafter “USERRA”) given

that law’s prohibition on any form of employment discrimination against servicemembers based

on service regardless of whether it was voluntary or compelled.6


           5.        Therefore, it is fair to conclude that Congress, having overwhelmingly passed

USERRA’s discrimination provision, would have been loath to pass such a blatant contradiction

and repudiation of that USERRA prohibition in the Differential Pay Law.


           6.        Plaintiffs and the Class seek damages, costs, and reasonable attorneys fees.


                                      JURISDICTION AND VENUE

           7.        Venue and jurisdiction are proper in this Court pursuant to 28 U.S.C. § 1331, §

    1367, and 28 U.S.C. Section 2201 pursuant to a Declaratory Judgment of this Court.

           8.        This Court has expertise and jurisdiction over all aspects of federal law implicated

    unlike the other variable adjudicative bodies that could invoke jurisdiction over one or another

    aspect of it.

           9.        To refuse jurisdiction would rupture the potential claims in this matter into

    various splinters of incomplete and disparate legal effect. For instance: (a) certain Title 5

638 U.S.C. 4311 (a): “(a) A person who is a member of, applies to be a member of, performs, has performed,
applies to perform, or has an obligation to perform service in a uniformed service shall not be denied…any benefit
of employment by an employer on the basis of that membership, application for membership, performance of
service, application for service, or obligation.”



                                                         6
            Case 1:19-cv-02618 Document 1 Filed 08/29/19 Page 7 of 16



federal Executive Branch employees would have to take the USERRA aspects of this claim to

the Merit System Protection Board (MSPB) currently sitting impotent without a valid quorum

and no apparent end in sight to the political deadlock; (b) while certain members of the Putative

Class working in Executive Branch Intelligence Community federal civilian positions would be

barred from this venue and instead have to bring those matters to the U.S. Court of Federal

Claims or not at all; (c) Legislative and Judicial Branch employees would have to bring

USERRA claims in the various U.S. District Courts across the nation depending on where they

reside and/or work, or possibly the Comptroller’s Office; (d) certain back pay money-mandating

claims of federal employees could be brought in the U.S. District Court for the jurisdiction in

which they reside and/or work (i.e. Little Tucker Act); (e) or they could file their claims in the

U.S. Court of Federal Claims; (f) and, lastly, but by no means the least significant, reservists

denied this employment benefit through no fault of their own whose qualifying military service

was between January 2009 and August 2013 would be barred by the six year procedural statute

of limitations of the U.S. Court of Federal Claims and arbitrarily denied relief.

      10.     Thus, this Court with its plenary declaratory, equitable, and other means of relief

is uniquely positioned to hear and act on this case, particularly when considering the profound

judicial economy issues and other compelling implications in the interest of justice that it

presents. This Court’s broad jurisdictional reach and expertise is singularly able to hear and

rule on this case in a manner that will universally cut through the jumble of cross-jurisdictional,

half-measures, and overlapping jurisdiction in a way that resolves it in one effective and

comprehensive hearing.




                                                 7
             Case 1:19-cv-02618 Document 1 Filed 08/29/19 Page 8 of 16



       11.     Thus far, multiple and disparate venues have been asked to adjudicate similar

individual claims from the MSPB to the Comptroller, to OPM’s internal administrative appeals

body, possibly others. This Court’s expertise and particular charge over the Government’s

varied and widespread departments and agencies presents the only valid option for efficient and

comprehensive resolution.

                                            PARTIES


       12.     Plaintiff John Kluge is a resident of Fairfax, Virginia and was formerly a federal

civilian employee at the U.S. Department of Homeland Security. He is also a Commissioned

Officer in the United States Army Reserves. In 2008 and 2009, Plaintiff was mobilized by the

Army pursuant to an order to Active Duty under 10 U.S.C. 1301(d). He volunteered for wartime

duty. As such, he should have received differential pay, as his civilian compensation was more

than his military compensation during this period. Plaintiff was deprived of such differential pay

due to the arbitrary and capricious interpretation and application of the Differential Pay Statute

38 U.S.C. 2308 as interpreted by the OPM.


       13.     Defendant is the United States of America (the “Government”), a sovereign.

Defendant is responsible for the actions of its various departments, agencies, and offices, such as

OPM and DHS. OPM is an executive branch office and DHS is an executive department.


                                            COUNT I


 Defendant has Harmed Plaintiff and the Class Based on an Erroneous Interpretation and

Implementation of 5 U.S.C. 5538 et. al. Resulting in the Unlawful Denial of Differential Pay


                                                 8
                Case 1:19-cv-02618 Document 1 Filed 08/29/19 Page 9 of 16



to Otherwise Qualifying Reservists Called or Ordered to Active Duty Pursuant to 10 U.S.C.

                                               12301(d)


          34.    Plaintiff hereby incorporates by reference all paragraphs and citations as set forth

herein.

          35.    Pursuant to federal statute, Plaintiff and the Class were entitled to differential pay

benefits under 5 U.S.C. 5538 but were denied such benefits by Defendant.

          36.    Defendant’s interpretation and policy on which they base their denial to Plaintiff

and the Class is legally wrong and inconsistent with the plain meaning and the basic principles of

federal statutory construction.

                                    FACTUAL ALLEGATIONS


          14.    For nearly ten years now, OPM and all Federal civilian employers have been

unlawfully denying their civilian employees who serve in the military reserves this differential

pay if they volunteered for active duty service in support of military Contingency Operations

such as the war in Iraq, Afghanistan, or Syria. This decision was based on the Obama-era

OPM’s arbitrary and capricious Guidance and implementation of 5 U.S.C. 5538 that read into the

law a phantom exclusion for such volunteers. Allowing individuals to volunteer for wartime

service under 10 U.S.C. 12301(d) is a well-established and common practice by DoD to provide

servicemembers the ability to better plan and organize wartime deployments to minimize

disruptions to their civilian and family lives but also gives DoD much-needed flexibility to

individually augment military mobilizations and active duty critical shortfalls.




                                                   9
                 Case 1:19-cv-02618 Document 1 Filed 08/29/19 Page 10 of 16



           15.     OPM has completely disregarded critical language in the statute and the overall

context and purpose of the Differential Pay Law’s plain meaning as passed by Congress and

signed by the President. OPM’s official Guidelines on their website reads:


           “Qualifying active duty means active duty by a covered employee pursuant to a call or

           order, as described in section 5538(a). (See Part 1 of Appendix D.) (Note: Under section

           5538(a), active duty that qualifies for coverage under section 5538 is active duty under a

           provision of law referred to in 10 U.S.C. 101(a)(13)(B)—i.e., the following specific

           provisions in title 10 of the United States Code: sections 688, 12301(a), 12302, 12304,

           12304a, 12305, and 12406 and chapter 15 (which includes sections 331, 332, and 333).

           Thus, qualifying active duty does not include voluntary active duty under 10 U.S.C.

           12301(d) or annual training duty under 10 U.S.C. 10147 or 12301(b).),” Emphasis

           added. OPM Policy Guidance on Reservist Differential under 5 U.S.C. 5538. Original

           Issuance Date: December 8, 2009 Revision Date: June 23, 2015, OPM.7


           16.     Yet the defining section a federal law cited in both the Differential Pay Law

above, and the FMLA provision cited previously, actually states the following:


           “(13) The term ‘contingency operation’ means a military operation that is designated

by the Secretary of Defense as an operation in which members of the armed forces are or may

become involved in military actions, operations, or hostilities against an enemy of the United


7   OPM’s Guidance is followed by all federal employers.




                                                           10
             Case 1:19-cv-02618 Document 1 Filed 08/29/19 Page 11 of 16



States or against an opposing military force; or results in the call or order to, or retention on,

active duty of members of the uniformed services under section 688, 12301(a), 12302, 12304,

12304a, 12305, or 12406 of this title, chapter 15 of this title, section 712 of title 14, or any other

provision of law during a war or during a national emergency declared by the President or

Congress.” 10 U.S.C. 101(a)(13), emphasis added.


       17.      It defies explanation how OPM could view “voluntary active duty under 10

U.S.C. 12301(d)” in support of Contingency Operations as somehow out of the realm of the plain

meaning of “qualifying service,” particularly such service in the war zones of Iraq, Afghanistan,

Syria, as defined by 10 U.S.C. 101(a)(13).


       18.      The simple fact is that each successive President of the United States in bipartisan

and continuous fashion has formally declared a national emergency based on the terrorist attacks

of September 11, 2001 all the way up to the present day, Presidential Proclamation 7463.

Furthermore, almost all contingency operations undertaken and authorized by the Department of

Defense have been directly related to the Global War on Terrorism and Presidential declaration

of national emergency in response to the attacks of September 11th: Global War on Terrorism,

Operation Enduring Freedom (Afghanistan), Operation Iraqi Freedom, as well as more recent

missions such as Operation Freedom’s Sentinel and Operation Inherent Resolve in Iraq/Syria,

among others.


       19.      For years, Congress debated and eventually passed 5 U.S.C. 5538, a provision of

law intended to provide military reserve personnel sacrificing in our Nation’s conflicts with the




                                                 11
             Case 1:19-cv-02618 Document 1 Filed 08/29/19 Page 12 of 16



same benefits of employment found in differential pay being provided by many private sector

employers. None of these employers, nor Congress, made any distinction between voluntary and

involuntary service. In fact, reason would dictate that those volunteering would be afforded the

benefit before those who were involuntarily deployed. See Exhibits C and D for

contemporaneous press reporting on the subject.


       20.     As such a federal Differential Pay statute was signed into law on March 15, 2009,

mandating Federal civilian differential pay for qualifying military service.


       21.     OPM and federal bureaucracies have refused to give effect to this clear statutory

benefit to those who volunteer. This is against both Congressional intent and the established

cannons of statutory interpretation to give effect to all statutory language referenced in law.


       22.     The specific clause in question surrounds a statutory definition of military

“Contingency Operations” incorporated by reference in the Differential Pay Law. It is clear that

the drafters intended to both limit the Differential Pay Law to circumstances in which federal

employees were absent from work pursuant to active duty service for Contingency Operations,

normally cited on an individual’s written Orders, and wanted to defer eligibility criteria to the

existing statutory definition found in 10 U.S.C. 101 (a)(13).


       23.     This section unambiguously cites several independent triggers that invoke the

differential pay employment benefit; and also statutorily defines what is and is not a

“Contingency Operation.” The plan meaning requires the differential pay to be afforded to

service in support of Contingency Operations during a period of a Presidential declaration.



                                                 12
              Case 1:19-cv-02618 Document 1 Filed 08/29/19 Page 13 of 16



        24.      Yet the Government has steadfastly stuck to its too narrow and unlawful

application of this law by somehow holding that the Differential Pay Law only applies to

contingency operation performed involuntarily. This refusal fails to give effect to the words in

the statute “during periods of national emergency declared by the President or Congress”

rendering them superfluous. 10 U.S.C. 101(a)(13)(B).8


                                   CLASS ACTION ALLEGATIONS


        25.      Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure and this Court on behalf of himself and the following class:


        Class: All Federal civilian employees who, at any time after 28 January 2009,

        performed active duty military service and met all other criteria for the differential

        pay entitlement pursuant to 5 U.S.C. 5838 et. al., but were not paid the differential

        pay by their Federal civilian employer because they volunteered for active duty, so

        were called or ordered to active duty pursuant to 10 U.S.C. 12301(d).


        26.      The Class includes, likely, tens of thousands of individuals, making joinder

impractical, in satisfaction of FRCP 23(a)(1). The exact size of the Class and the identities of the

individual members thereof are ascertainable only through Defendant’s records.



8
 See John R. Sands, et. al, v. United States, 552 U.S. 130 (2008):“A statute should be construed so that every word
has some operative effect. TRW, Inc. v. Andrews, 534 U.S. 19, 31 (2001), quoting United States v. Menasche, 348
U.S. 528, 538-39 (1955).”




                                                        13
             Case 1:19-cv-02618 Document 1 Filed 08/29/19 Page 14 of 16



       27.     The claims of Plaintiff are typical of the claims of all of the other members of the

Class. The claims of the Plaintiff and the Class are based on the same legal theories and arise

from the same erroneous conduct, resulting in the same injury to the Plaintiffs and the Class.

The Class has a well-defined community of interest. The Defendant has acted and failed to act

on grounds generally applicable to the Plaintiff and the Class, requiring the Court’s imposition of

uniform relief to ensure compatible standards of conduct toward the Class.


       28.     There are questions of law and fact common to the claims of Plaintiff and the

Class, and those questions predominate over any questions that may affect individual Class

members within the meaning of FRCP 23(a)(2) and 23(b)(2).


       29.     Common questions of fact and law affecting members of the Class include, but

are not limited to, the following:


               a.      Whether Defendant’s conduct in barring consideration of employment

benefits to otherwise qualified employees because they volunteered for wartime duty pursuant to

10 U.S.C. 12301(d) violated federal statute and/or regulations mandating the payment of

differential pay to reservists called or ordered to active duty for a Contingency Operation under

“any other provision of law” during a time of a Presidential declaration of national emergency;


               b.      Whether Defendant was motivated in part by inappropriate factors or

prejudice;




                                                14
              Case 1:19-cv-02618 Document 1 Filed 08/29/19 Page 15 of 16



                c.      Whether Plaintiffs and the Class are entitled to relief, including damages,

interest, costs and/or attorney’s fees.


        30.     Plaintiff will fairly and adequately represent and protect the interests of the Class.


        31.     Plaintiff has retained counsel with substantial experience in complex claims, as

well as, substantial experience in military law and federal civilian employment law matters. To

deny the putative Class or representation and require individual claims would be prohibitive and

will result in an ineffective and incomplete resolution of the issue. The class treatment of

common questions of law and fact is also superior to multiple individual actions or piecemeal

litigation in that it conserves the resources of the courts and the litigants, and promotes

consistency and efficiency of adjudication.


        32.     Absent a class action, most class members would find the cost of litigating their

litigation and class actions prohibitive. Plaintiff and their counsel will zealously pursue the

claims on behalf of the Class and have the resources to do so. Plaintiff has no interest adverse to

those of other Class members.


        33.     Plaintiff’s counsel does not have an interest adverse to those of other Class

members but would likely qualify for differential pay for a period of active duty in support of

Contingency Operations as an individual augmentee to a U.S. Special Operations Command,

Joint Special Operations Task Force after the underlying statute went into effect. Plaintiff is

willing to disclaim this interest if the Court views it as somehow conflicting with the interests of

other Class members.


                                                  15
          Case 1:19-cv-02618 Document 1 Filed 08/29/19 Page 16 of 16



                                    PRAYER FOR RELIEF


WHEREFORE, Plaintiffs, on behalf of themselves and the Class, pray for the following

relief:


    A.      An order certifying the Class;


    B.      An order appointing Plaintiff as representatives of the Class and Plaintiff’s

counsel as counsel for the Class;


    C.      A declaratory judgment for Plaintiff and the Class on the question of law

presented to the Court herein concerning their eligibility and entitlement to differential pay

pursuant to 5 U.S.C. 5538; and all that the Court deems appropriate given its vast authorities

including those at equity, in damages, and at law;


    E.      Payment of Plaintiff’s and the Class’ costs and reasonable attorneys’ fees; and any

further relief the Court deems proper.


Dated: August 28, 2019                            Respectfully submitted,


                                                  ______/James Renne/__________________

                                                  James Renne, Esq.
                                                  The Military Law Project
                                                  4201 Wilson Blvd.
                                                  Suite 110521
                                                  Arlington, VA 22203
                                                  Counsel for Plaintiff and the Putative Class




                                             16
